Citation Nr: 0028357	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  98-00 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a left leg 
disability.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from July 1965 to May 1967.  

By a rating action in August 1988, the RO denied service 
connection for a left leg disability.  (The RO addressed the 
left leg and ankle in its decision.)  The veteran was 
notified of this decision at his then address of record and 
did not appeal.  

By rating action in March 1997, the RO found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a left leg and ankle disability.  
By letter dated in April 1997, the veteran was notified of 
this action and of his appellate rights.  By a letter 
received later that month, the veteran disagreed with the 
decision to deny his claim regarding the left leg.  However, 
he noted that he was not contending that he hurt his 
"ankle" during service.  

In October 1997, a Statement of the Case was issued on the 
matter of whether new and material evidence had been 
submitted to reopen the veteran's claim which the RO 
characterized as whether new and material evidence had been 
submitted to reopen the claim for service connection for 
residuals of fracture, left ankle (epte with claimed left leg 
disability).  The veteran was notified of this action that 
same month.  The veteran filed a substantive appeal to this 
action that same month.  He again denied he was claiming 
service connection for a left ankle.  Rather he argued that 
he had an impact injury to the mid area of the left fibula 
and tibia, including tissue, vessels, muscles and nerves.  

In a Supplemental Statement of the Case dated in May 1998, 
the RO considered the issue of whether new and material 
evidence had been submitted to reopen a claim of service 
connection for residuals of fracture of the left ankle.  
Later that month, the veteran wrote in again expressing his 
frustration with the VA.  He stated as follows:  "I'm going 
to try to explain again.  I never did have a problem with my 
left ankle.  It was my left leg."  After receipt of 
additional evidence, the RO in a Supplemental Statement of 
the Case dated in June 1998 considered the issue of whether 
new and material evidence had been submitted to reopen the 
claim of service connection for a left leg condition.  

In July 1998, the RO ordered a VA examination.  Based on the 
fact that an examination had been ordered, the RO, in a 
Supplemental Statement of the Case, determined that the issue 
should be changed from whether new and material evidence had 
been submitted to reopen the veteran's claim to that of 
service connection for a "left knee" condition.  It was 
then determined that the claim was not well grounded.  This 
was based on a finding that the leg strain in service was 
acute and transitory, that the veteran has not presented 
evidence of continuity of symptomatology, and that the VA 
examiner could not relate the service injury to the veteran's 
current complaints.

Regarding the claim of service connection for a left leg 
disability, it is noted that while the RO subsequently 
adjudicated the issue on a de novo basis, the Board is 
required to conduct an independent new and material evidence 
analysis in claims involving final rating decisions.  Barnett 
v. Brown, 8 Vet. App. 1 (1995), aff'd No. 95-7058 (U.S. Ct. 
App. Fed. Cir. May 6, 1996).  Accordingly, the Board has 
recharacterized the issue to reflect the appropriate 
adjudicatory consideration of the appeal.  


REMAND

In reviewing the record, the Board notes that the Statements 
of the Case and Supplemental Statements of the Case are 
inadequate.

In this regard, applicable criteria provide that the SOC must 
contain: 

(A) A summary of the evidence in the case 
pertinent to the issue or issues with 
which disagreement has been expressed. 

(B) A citation to pertinent laws and 
regulations and a discussion of how such 
laws and regulations affect the agency's 
decision. 

(C) The decision on each issue and a 
summary of the reasons for such decision.

38 C.F.R. §  19.29 (1999).  The purpose of the SOC is to 
frame the issues on appeal and assist the claimant in 
preparing arguments to the Board.  See 38 C.F.R. 19.29. 

Initially, it is noted that a decision by the RO shall be 
final and binding on all field offices of the Department of 
Veterans Affairs as to conclusions based on the evidence on 
file at the time VA issues written notification of the 
decision.  A final and binding agency decision shall not be 
subject to revision on the same factual basis except by duly 
constituted appellate authorities or except where there is 
clear and unmistakable error in the decision.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1999).  
However, a claim may be reopened upon the submission of new 
and material evidence.  

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. 3.156(a).

In providing the veteran with the criteria necessary to 
reopen a claim, the RO relied on the overruled portion of the 
materiality test adopted by the United States Court of 
Appeals for Veterans Claims in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), (hereinafter referred to as the Colvin 
Test).  (See Supplemental Statements of the Case issued in 
May and June 1998).  The Colvin Test, which expanded the 
definition of material evidence, was subsequently invalidated 
by the Federal Circuit in Hodge v. West, No. 155 F. 3d 1356 
(Fed. Cir. 1998).  The Federal Circuit concluded that the 
Court of Veterans Appeals erred in adopting the test set 
forth in Colvin.  

After the Federal Circuit's decision in Hodge, this Court 
announced a new three-step analysis that the Secretary must 
perform when a veteran seeks to reopen a final decision based 
on the submission of new evidence.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc).  The three prongs of the new 
Elkins test are as follows: (1) the Secretary must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C. § 5108; (2) if 
new and material evidence has been presented, immediately 
upon reopening the claim the Secretary must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the reopened claim is 
well grounded pursuant to 38 U.S.C. § 5107(a); and (3) if the 
claim is well grounded, the Secretary may then proceed to 
evaluate the merits of the claim but only after ensuring that 
his duty to assist under 38 U.S.C. § 5107(a) has been 
fulfilled. Id. "  If evidence is not new, the inquiry ends 
and the claim cannot be reopened."  Smith (Russell) v. West, 
12 Vet. App. 312, 314 (1999). 

In light of the above, and to ensure full compliance with due 
process requirements, the Board finds that case must be 
REMANDED to the RO for additional development:  

1.  The RO should obtain the veteran's VA 
outpatient treatment records which are 
considered constructively of record.

2.  The veteran should be notified that 
presentation of new and material evidence 
in his case requires the submission of a 
medical report showing that he has a 
chronic diagnosed disability of the left 
leg that is related to the leg pain 
complained of in service.  He should be 
invited to submit medical evidence to 
support his claim.

3.  The RO should readjudicate the 
veteran's request to reopen the claim of 
service connection for a left leg 
disability consistent with current legal 
and regulatory criteria and court 
precedent.  Any development deemed 
necessary should be accomplished.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case, and given an 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


